Title: General Orders, 24 August 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point]Tuesday Augt 24th 79.
          Parole Muscovy—  C. Signs Modena. Mugford.
        
        The proceedings of the board of Field-Officers in the Virginia line on the claims of John Allison and John Lee Esquires to the

Lieutenant Colonelcy of the 1st Virginia State regiment having been refered to the Executive Authority of that State, His Excellency the Governor and Council have been pleased to approve the report and to transmit blank Commissions to be filled up accordingly.
        These Gentlemen are therefore to take rank as follows—John Allison Esquire, Lieutenant Colonel of the 1st Virginia State regiment from the 1st of January 1779, vice —— Brent promoted. John Lee Esquire Major of the 2nd according to his former Commission; in consequence Thomas Meriwether Esquire is to take rank as Major in the 1st State regiment from the 1st of January 1779—vice Allison promoted and the Commission granted Captain Quarles for the Majority in the 2nd State regiment on that day is vacated.
      